DETAILED ACTION
Election of Species
Applicant’s election without traverse of (1) the single class A ETC complex I inhbitor Mubritinib; and (2) the features of (a)-(e) as recited in claim 5; and (3) adult subjects; in the reply filed on December 23, 2020 is acknowledged with appreciation.
2.	Accordingly, methods of treating AML in a subject in need thereof comprising administering a class A ETC complex I inhibitor that is not Mubritinib are presently withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
3.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141
4. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
5.	Applicant’s information disclosure statement (IDS), submitted January 24, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.
	

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ufkin et al, Leukemia Research (2014). 
	Claim 1 is directed to a method of treating acute myeloid leukemia (AML) in a subject in need thereof comprising administering an effective amount of an ETC complex I inhibitor (more specifically Mubritinib (claim 3), in a pharmaceutical composition (claim 24)) to said subject (more specifically wherein the subject is an adult subject (claim 25).
	 Ufkin et al teach that inhibition of ErbB via Mubritinib resulted in enhanced apoptosis in acute myeloid leukemia patient samples, “revealing ErbB inhibitors as potential novel therapeutic agents for treating… AML,” (see the abstract).  Ufkin et al teach the in vivo administration of Mubritinib in pharmaceutical composition form to adult mice in a murine model of leukemia in order to treat AML, please see the abstract as well as pages 4-5 under “NB4 human leukemic xenograft model and histology.” 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4-13, 15-17, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ufkin, Leukemia Research (2014), as applied to claim 1, above, in view of Ufkin, Electronic Theses and Dissertations (2013).
	Claim 1 is addressed in the 35 USC 102(a) rejection above.  Claim 4 limits wherein the AML is poor prognosis AML.
	Claim 5 limits wherein the AML 	comprises at least one of the following features, as further recited by claims 6-13, 15-17, 20, 21 and 23:
	(a) 	high level of expression of one or more homeobox (HOX)-network genes 			(claims 6-8); 
	(b)	high level of expression of one or more genes of Table 1 (claim 9);
	(c)	low level of expression of one or more genes depicted in Table 2 (claim 			10);
	(d)	one or more of the recited cytogenetic or molecular risk factors (claims 			11-13, 15-17 and 23); and
6 total cells or 		more (claims 20 and 21).
	Ufkin et al teach the in vivo administration of Mubritinib in pharmaceutical composition form to adult mice in a murine model of leukemia in order to treat AML, but do not teach an embodiment wherein the AML comprises at least one feature recited in claim 5.
	However, Ufkin et al disclose genes such as HOX-network genes having altered expression levels in AML, and other molecular abnormalities associated with AML, (see pages 54-73, “Supplementary Table 4,” numbered as “pages 1-20”).  Ufkin et al teach increased expression levels of homeobox-network genes associated with AML, specifically HOXB9 (see Supplementary Table 4, page 71, numbered as “page 18”).  Ufkin et al disclose molecular risk factors associated with AML including NK, NPM1, FLT3 and FLT3-ITD, (see pages 74-75,“Supplemental Table 3”), and cytogenetic abnormalities (see “Supplemental Table 2,” page 76).
	The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention. In this case, identifying/discovering genes (or risk factors) that have altered expression levels when associated with AML does not change the method of treatment, since increased expression levels of certain homebox-network genes (for example HOXB9, p.71 of Ufkin et al) or decreased expression levels of certain genes (for example PRAM1, p.61 of Ufkin et al) are known to be implicated in AML, as demonstrated by Ufkin et al.  The discovery of certain genes/risk factors or LSC frequency within AML cell lines does not render novel the known method of administering Mubritinib to treat AML in a subject in need thereof.  In this case, the ability to treat AML with poor prognosis, or having increased/ Ufkin et al and the alleged unexpected result does not confer patentability.
	A person of ordinary skill in the art would know that testing for the presence of certain genes and/or risk factors in a given disease is beneficial towards improved and effective treatments and the same applies to the features as defined in claim 5 of the present application. Therefore, a method for treating a subject suffering from AML having at least one feature as defined in claim 5, comprising administering an effective amount of Mubrutinib, is not considered inventive as it would be obvious to test for certain genes/risk factors before initiating therapy with a desired drug for better results.

11.	Claims 1, 3, 24 and 25 are rejected under 35 U.S.C. 103 as being obvious over Shao et al, Scientific Reports 6 (2016).
	Claim 1 is directed to a method of treating acute myeloid leukemia (AML) in a subject in need thereof comprising administering an effective amount of an ETC complex I inhibitor (more specifically Mubritinib (claim 3), in a pharmaceutical composition (claim 24)) to said subject (more specifically wherein the subject is an adult subject (claim 25).
	Shao et al teach the anticancer activity of Mubritinib (“TAK165”) against human AML cells, i.e. “Studies show that TAK165 exhibits an antitumor effect on a variety of human cancer cells, including AMLs, by inducing apoptosis,” (see the abstract and the last paragraph of page 1- first paragraph of page 2). Please also refer to Figure 1 on page 2, and the “Results” section on pages 3-4, wherein “TAK165 inhibits cell proliferation and induces G0/G1 cell cycle arrest in AML cells.”
Shao et al teach a method of administering a pharmaceutical composition comprising Mubritinib in order to inhibit the proliferation of human AML cells in vitro, but does not embody administering Mubritinib to a subject in need thereof.
	However, based on the teaching of Shao et al, one skilled in the art would reasonably predict that administering the known anticancer compound Mubritinib (TAK165) to a subject in need thereof would result in the successful treatment of AML.  Preparing a pharmaceutical composition comprising the known compound Mubritinib and administering to an adult or pediatric patient in need thereof is recognized as within the ordinary capabilities of one skill in the art.

Conclusion
12.	In conclusion, claims 1, 3-13, 15-17, 20, 21 and 23-25 are pending in the application.  All claims stand rejected.  No claim is presently allowed.

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 26, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611